          Case 1:20-cv-00415-MHC Document 40 Filed 07/29/20 Page 1 of 28




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


    COX ENTERPRISES, INC. and
    COX RADIO, Inc.,

          Plaintiffs,                          CIVIL ACTION FILE

    v.                                         NO. 1:20-CV-415-MHC

    HISCOX INSURANCE COMPANY,
    INC.,

         Defendant.


                                       ORDER

         This case comes before the Court on Defendant Hiscox Insurance Company,

Inc. (“Hiscox”)’s Rule 12(b)(6) Motion to Dismiss [Doc. 29].

I.       BACKGROUND 1

         This case involves Hiscox’s denial of multimedia liability insurance

coverage to Cox Enterprises, Inc. (“CEI”) and Cox Radio, Inc. (“Cox Radio”)

(collectively “Cox”). Second Am. Compl. ¶ 1.


1
 Because this case is before the Court on a motion to dismiss, the facts are
presented as alleged in Plaintiffs’ Second Amended Complaint (“Second Am.
Compl.”) [Doc. 22]. See Silberman v. Miami Dade Transit, 927 F.3d 1123, 1128
(11th Cir. 2019) (citation omitted).
       Case 1:20-cv-00415-MHC Document 40 Filed 07/29/20 Page 2 of 28




      A.     Insurance Policy Coverage

      Hiscox sold CEI US TNT Multimedia Liability Policy No. US UAA

261.9952.11 (the “Policy”) [Doc. 29-2 at 42-51],2 with a policy period of

December 1, 2011, through December 1, 2012. Id. ¶ 14. The Policy’s basic

insuring clause states:

      We will indemnify you for defense costs and damages incurred as a
      result of a claim that falls within WHAT HAS TO GO WRONG
      (Section II) under this policy, WHAT WE WILL PAY (Section IV)
      under this policy, and HOW MUCH WE WILL PAY (Section V) under
      this policy.

Id. ¶ 17 (citing Policy § I). The insured has coverage under the Policy when

     [t]he performance of media activities by you or anyone on your behalf
     during the policy period results in a claim against you that arises from
     covered media or advertising, regardless of when such claim is made
     or where such claim is brought, and including but not limited to any
     claim for actual or alleged:

2
  In ruling upon a motion to dismiss, the district court may consider an extrinsic
document if it is (1) central to the plaintiff’s claim, and (2) its authenticity is not
challenged.” SFM Holdings, Ltd. v. Banc of Am. Sec., LLC, 600 F.3d 1334, 1337
(11th Cir. 2010) (citing Day v. Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005)); see
also Harris v. Ivex Corp., 182 F.3d 799, 802 n.2 (11th Cir. 1999) (“[A] document
central to the complaint that the defense appends to its motion to dismiss is also
properly considered, provided that its contents are not in dispute.”). The Policy,
attached to Hiscox’s motion to dismiss, is central to the Plaintiffs’ claim because it
is the controlling document of the insurance policy in dispute. The parties rely on
and do not dispute the Policy’s contents. See, e.g., Mem. in Supp. of Def. Hiscox
Ins. Co., Inc.’s Rule 12(b)(6) Mot. to Dismiss (“Def.’s Mem.”) [Doc. 29-1] at 8;
Pls. Cox Enters., Inc. and Cox Radio, Inc.’s Mem. of Law in Opp’n to Def. Hiscox
Ins. Co., Inc.’s Rule 12(b)(6) Mot. to Dismiss (“Pls.’ Opp’n”) [Doc. 32] at 46.

                                           2
       Case 1:20-cv-00415-MHC Document 40 Filed 07/29/20 Page 3 of 28




      ***
      e.     infliction of emotional distress or outrage;

      f.     breach of any duty of confidentiality, invasion of privacy or
             violation of any other legal protections for personal information,
             including but not limited to false light, intrusion upon a person’s
             seclusion, public disclosure of a person’s picture, name, voice,
             or identify for commercial gain, or unauthorized interception or
             recording of sound or date in violation of a civil anti-wiretap
             statute;
      ***
      l.     negligent supervision of an employee, but only when asserted in
             conjunction with and based on the same factual allegations as a
             claim under (a) - (m); and/or

      m.     any form of negligence (including any negligent act, negligent
             error, negligent omission, negligent misrepresentation, negligent
             misstatement, including negligent transmission of a computer
             virus) but only where arising from your media content
             disseminated in covered media or advertising.

Id. ¶ 18 (citing Policy § II; Policy Decl. [Doc. 29-2 at 6-39], Endorsement 1). The

Policy defines “media activities” as:

      1.     the gathering, acquisition, investigation, collection, researching,
             creation and compilation of media content;

      2.     any broadcast, transmission, dissemination, telecast, cablecast,
             syndication, serialization, podcast, streaming, or production of
             media content;

      3.     any publication, republication, or dissemination of media
             content including any special editions or supplements to such
             media content;

      4.     any digital, online, or electronic dissemination of media
             content;
                                       3
       Case 1:20-cv-00415-MHC Document 40 Filed 07/29/20 Page 4 of 28




      5.     the release, distribution, licensing, sale, lease, or exhibition of
             media content;

      regardless of the mode or method of communication of such media
      content.

Id. ¶ 19 (citing Policy § VIII). The Policy defines “media content” as:

      the substance of any communication of any kind whatsoever within
      covered media or advertising, regardless of the nature or form of such
      “media content” or the medium by which such “media content” is
      communicated, including but not limited to language, data, facts,
      fiction, music, photographs, advertisements, artistic expression, or
      visual or graphical materials.

Id. ¶ 20 (citing Policy § VIII).

      The parties disagree whether Cox performed “media activities” that resulted

in a claim against Cox arising from covered media or advertising. See id.

¶¶ 81- 83; Def.’s Mem. at 1. The Policy defines “covered media” as “the specific

media described as ‘covered media’ in the Declarations.” Policy § VIII. The

Policy Declaration states that “covered media” means

      [a]ll publications, programming and other communications (but not
      including ordinary business communications not directly related to the
      preparation, dissemination or promotion of your multimedia products)
      produced or disseminated by you; including but not limited to content
      of personal appearances by you and all content disseminated via
      websites owned or operated by you.

Second Am. Compl. ¶ 21 (citing Policy Decl. § III).


                                          4
       Case 1:20-cv-00415-MHC Document 40 Filed 07/29/20 Page 5 of 28




      The Policy Declaration defines “advertising” in two different ways. In

Endorsement 1, advertising is defined as “advertising, marketing, publicity, or

promotion of the insured’s, existing subsidiary’s, or acquired entity’s own

goods and services and of the goods and services of their clients.” Second Am.

Compl. ¶ 22; Policy Decl., Endorsement 1 (deleting and replacing the definition of

“advertising” in the Policy). In Endorsement 6, “advertising” is defined as

“advertising, publicity, or promotion in or of covered media regardless of the form

of such ‘advertising’ including ‘advertising’ via any social media platforms

(including but not limited to Facebook, Twitter, LinkedIn or MySpace).” Policy

Decl., Endorsement 6 (deleting and replacing the definition of “advertising” in the

Policy).

      B.     Factual Allegations

      In 2016, Cox Radio, an employee of Cox Radio, Michael Calta (“Calta”),

and a former employee of Cox Radio, Matthew Loyd (“Loyd”), were all named as

defendants in a lawsuit filed in Florida state court by Terry Bollea, a/k/a Hulk

Hogan (“Bollea”) (the “Bollea Action”). Second Am. Compl. ¶¶ 2, 27. The Bollea

Action asserted nine causes of action against Cox Radio3 related to an alleged


3
  The causes of action were as follows: invasion of privacy, invasion of privacy by
public disclosure of private facts, invasion of privacy by intrusion, intentional
infliction of emotional distress, intentional interference with contractual relations,
                                           5
       Case 1:20-cv-00415-MHC Document 40 Filed 07/29/20 Page 6 of 28




conspiracy among Cox Radio, Calta, and Loyd to disseminate videotaped

recordings (and excerpts and images thereof) of sexual encounters between Bollea

and the then-wife of a Tampa radio personality. Id. ¶ 27.

      Bollea alleged that Cox Radio, Calta, and Loyd “repeatedly victimized

Bollea by obtaining, using, disclosing, dissemination, and exploiting

surreptitiously recorded and illegally obtained video footage of Bollea naked,

engaged in sexual activity, and having private conversations in a private bedroom

(the ‘Footage’).” Id. ¶ 28. Bollea alleged that Cox Radio, Calta, and Loyd

conspired (1) to leak and sell information about and excerpts from the Footage to

TMZ and TheDirty.com in March-April 2012, and (2) to anonymously send a

DVD containing some of the Footage to the then-editor of Gawker.com in

September-October 2012. Id. ¶¶ 29-30. TMZ published a story about the Footage,

TheDirty published screenshots from and stories about the Footage, and Gawker

posted a video showing excerpts of the Footage. Id. Further, in July 2015, the

National Enquirer published a story quoting excerpts from the Footage, which it

described as coming from a court-protected, confidential transcript that contained

racist comments made by Bollea. Id. ¶ 31. Bollea alleged that Cox Radio, Calta,


violation of Florida’s Secure Communications Act, civil conspiracy, negligent
retention, and negligence. Second Am. Compl. ¶ 35.

                                         6
       Case 1:20-cv-00415-MHC Document 40 Filed 07/29/20 Page 7 of 28




and Loyd’s actions substantially contributed to the National Enquirer’s publication.

Id. Calta was employed by Cox during the entire relevant period, and Loyd was

employed by Cox when the Footage was sent to Gawker. Id. ¶¶ 32-33. Bollea

alleged that both employees were acting within the course and scope of their

employment with Cox. Id.

      On May 6, 2016, CEI provided notice to Hiscox of a claim for insurance

coverage arising from the Bollea Action (the “Claim”). Id. ¶¶ 2, 50. On June 3,

2016, Hiscox issued a reservation-of-rights letter wherein it acknowledged that:

      (1) the Claim arose “out of the dissemination of certain videos of Terry

      Bollea (a/k/a Hulk Hogan) engaged in sexual activity and making certain

      racist statements”;

      (2) Bollea alleged that Cox Radio disseminated the Footage through its

      “disclosure of the videos” to both TMZ.com and Gawker.com “for inclusion

      in their programming”;

      (3) Bollea alleged that Calta and Loyd were “acting within the scope of their

      employment with Cox and with the knowledge of their superiors at Cox”;

      (4) the claims in the Bollea Action may have arisen from the creation or

      dissemination of “advertising,” as defined in the Policy; and



                                         7
       Case 1:20-cv-00415-MHC Document 40 Filed 07/29/20 Page 8 of 28




      (5) the Policy “is a duty to pay policy” and consented to Cox Radio’s choice

      of defense counsel and promised to pay defense costs once the $500,000.00

      retention was exhausted. 4

Id. ¶¶ 51-55.

      Before Cox filed this case, the parties had several communications regarding

coverage for defense costs in the Bollea Action. Between July 11, 2017, and

August 22, 2017, Ms. Greenhill, a CEI employee, and Ms. Bodden, a Hiscox

employee, exchanged emails regarding reimbursement of defense costs. Id.

¶¶ 56-60. On July 20, 2017, Ms. Bodden wrote that Hiscox “will be reimbursing

defense costs” and “will need to look at allocation for non[-]covered matters.” Id.

¶ 57. Then on August 22, 2017, Ms. Bodden wrote that there was “no issue with

allocation at this point.” Id. ¶ 59. On March 19, 2018, Hiscox sent a letter

acknowledging that Cox has exhausted the retention and found that it was

“appropriate to discuss allocation of further defense costs.” Id. ¶ 61. On April 9,

2018, Cox responded, stating that it “d[id] not agree that this claim presents a

situation of covered and noncovered matters” and thus did not agree with Hiscox’s



4
 The Policy has a $15,000,000.00 Single Aggregate Limit, inclusive of defense
costs and damages, and a $500,000.00 retention for each claim inclusive of defense
costs and damages. Policy Decl. § III.

                                          8
       Case 1:20-cv-00415-MHC Document 40 Filed 07/29/20 Page 9 of 28




views on allocation. Id. ¶ 62. Further communication ensued between the parties

throughout April 2018, April 2019, October 2019, and December 2019, with Cox

repeating its position that all claims should be covered and Hiscox repeating its

position that the parties should discuss an appropriate allocation of defense costs.

Id. ¶¶ 63-67.

      Cox and Hiscox agreed to hold a mediation session relating to allocation

issues in advance of a mediation scheduled for January 27, 2020, in the Bollea

Action. Id. ¶¶ 36, 72. On January 21, 2020, before Cox and Hiscox were

scheduled to mediate, Hiscox’s new outside counsel sent Cox’s outside counsel a

letter in which Hiscox, for the first time, denied coverage for the Claim and stated

that the letter “shall replace and supersede all prior communications.” Id. ¶ 74.

Hiscox denied coverage on two grounds: (1) while “the Bollea Footage was . . .

disseminated by Loyd and/or through Calta,” the operative complaint in the Bollea

Action “contains NO allegations that Cox ever acquired, collected, compiled,

disseminated, or in any way publicly disclosed the Bollea Footage”; and (2) “as the

dissemination of the Bollea Footage did not promote Cox’s interests or programs,

any media activities allegedly by Cox or on behalf of Cox did not arise from

covered media or advertising as defined by the Policy.” Id. ¶¶ 76-77. Cox

contends that both grounds for denial are frivolous and at odds with the explicit

                                          9
       Case 1:20-cv-00415-MHC Document 40 Filed 07/29/20 Page 10 of 28




allegations in the operative complaint in the Bollea Action and the clear language

of the Policy. Id. ¶ 79.

      On March 19, 2020, Cox and Bollea entered into a settlement agreement in

the Bollea Action where Cox agreed to make a payment to Bollea in exchange for

a release of his claims against Cox Radio, Calta, and Loyd. Id. ¶¶ 37, 39-40. Cox

made the settlement payment to Bollea on March 20, 2020, and Bollea has released

all claims against Cox Radio, Calta, and Loyd. Id. ¶¶ 41, 43. Hiscox has not paid

any of the costs incurred in defending Cox Radio in the Bollea Action. Id. ¶ 68.

Cox’s Second Amended Complaint asserts claims against Hiscox for (1) breach of

contract based upon Hiscox’s denial of coverage and refusal to indemnify Cox for

its settlement payment in the Bollea Action and its defense costs once the Policy’s

$500,000.00 retainer was exhausted, and (2) bad faith denial of coverage and

failure to indemnify under O.C.G.A. § 33-4-6. Id. ¶¶ 85-95.

II.   LEGAL STANDARD

      Federal Rule of Civil Procedure 8(a)(2) requires that a pleading contain a

“short and plain statement of the claim showing that the pleader is entitled to

relief.” Under Federal Rule of Civil Procedure 12(b)(6), a claim will be dismissed

for failure to state a claim upon which relief can be granted if it does not plead

“enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp.

                                          10
       Case 1:20-cv-00415-MHC Document 40 Filed 07/29/20 Page 11 of 28




v. Twombly, 550 U.S. 544, 570 (2007). The Supreme Court has explained this

standard as follows:

      A claim has facial plausibility when the plaintiff pleads factual content
      that allows the court to draw the reasonable inference that the defendant
      is liable for the misconduct alleged. The plausibility standard is not
      akin to a “probability requirement,” but it asks for more than a sheer
      possibility that a defendant has acted unlawfully.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citation omitted). Thus, a

claim will survive a motion to dismiss only if the factual allegations in the pleading

are “enough to raise a right to relief above the speculative level.” Twombly, 550

U.S. at 555.

      At the motion to dismiss stage, the court accepts all well-pleaded facts in the

plaintiff’s complaint as true, as well as all reasonable inferences drawn from those

facts. McGinley v. Houston, 361 F.3d 1328, 1330 (11th Cir. 2004); Lotierzo v.

Woman’s World Med. Ctr., Inc., 278 F.3d 1180, 1182 (11th Cir. 2002). Not only

must the court accept the well-pleaded allegations as true, but these allegations

must also be construed in the light most favorable to the pleader. Powell v.

Thomas, 643 F.3d 1300, 1302 (11th Cir. 2011). However, the court need not

accept legal conclusions, nor must it accept as true legal conclusions couched as

factual allegations. Iqbal, 556 U.S. at 678. Thus, evaluation of a motion to dismiss



                                         11
       Case 1:20-cv-00415-MHC Document 40 Filed 07/29/20 Page 12 of 28




requires the court to assume the veracity of well-pleaded factual allegations and

“determine whether they plausibly give rise to an entitlement to relief.” Id. at 679.

III.   DISCUSSION

       A.    Breach of Contract Claim

       Hiscox contends that the Second Amended Complaint fails to state a claim

upon which relief can be granted because it contains no allegations that bring the

Claim within the coverage provided by the Policy. Def.’s Mem. at 2. Specifically,

Hiscox contends that there are no allegations that the Claim arises from media

content produced or disseminated by Cox Radio, or advertising of Cox Radio’s

own products or covered media. Id. at 1-2. Cox contends that the allegations in

the Second Amended Complaint show that the Claim arose from both covered

media and advertising as defined by the Policy. Pls.’ Opp’n at 11.

       In Georgia, ordinary rules of contract interpretation govern the interpretation

of insurance policies. Ace Am. Ins. Co. v. Wattles Co., 930 F.3d 1240, 1252 (11th

Cir. 2019) (citation omitted); Collier v. State Farm Mut. Ins. Co., 249 Ga. App.

865, 866 (2001); see also Lambert v. Alfa Gen. Ins., 291 Ga. App. 57, 58 (2008)

(citation omitted) (“Under Georgia law, contracts of insurance are interpreted by

ordinary rules of contract construction. . . . Where the terms are clear and

unambiguous, and capable of only one reasonable interpretation, the court is to

                                          12
       Case 1:20-cv-00415-MHC Document 40 Filed 07/29/20 Page 13 of 28




look at the contract alone to ascertain the parties’ intent.”). “The elements of a

breach of contract claim in Georgia are the (1) breach and the (2) resultant

damages (3) to the party who has the right to complain about the contract being

broken.” Bates v. JPMorgan Chase Bank, NA, 768 F.3d 1126, 1130 (11th Cir.

2014) (internal quotation marks omitted) (quoting Norton v. Budget Rent A Car

Sys., Inc., 307 Ga. App. 501, 502 (2010)).

      “The construction of a contract is a question of law for the court.” Global

Ship Sys., LLC v. Cont’l Cas. Co., 292 Ga. App. 214, 215 (2008) (citing O.C.G.A.

§ 13-2-1). “We follow a three-step process in construing a contract, first

determining if the contract language is clear and unambiguous. When a contract

contains no ambiguity, the court simply enforces the contract according to its clear

terms; the contract alone is looked to for its meaning.” Id. (internal quotation

marks and citation omitted); see also Bd. of Comm’rs of Crisp Cty. v. City

Comm’rs of City of Cordele, 315 Ga. App. 696, 69 (2012) (citations omitted)

(“The first step if to decide whether the language of the contract is clear and

unambiguous. If so, the contract is enforced according to its plain terms, and the

contract alone is looked to for meaning.”).

      The Policy covers “[t]he performance of media activities by you or anyone

on your behalf during the policy period results in a claim against you that arises

                                          13
       Case 1:20-cv-00415-MHC Document 40 Filed 07/29/20 Page 14 of 28




from covered media or advertising, regardless of when such claim is made or

where such claim is brought . . . .” Policy § II. Hiscox contends that the Policy

“only provides coverage for media activities directly arising from Cox’s own

media programming or advertising promoting Cox’s own programming.” Def.’s

Mem. at 23 (emphasis added); see also id. at 9 (“[A] claim must arise from or be in

promotion of Cox’s own multimedia products to be covered”). Hiscox contends

that the Policy “contains no language limiting ‘media activities’ to activities

directly arising from Cox’s own programming.” Pl.’s Opp’n at 12.

      The Policy defines “media activities” to include “any . . . dissemination . . .

of media content” and “any digital, online, or electronic dissemination of media

content.” Policy § VIII.

      “Media content” the substance of any communication of any kind
      whatsoever within covered media or advertising, regardless of the
      nature or form of such “media content” or the medium by which such
      “media content” is communicated, including but not limited to
      language, data, facts, fiction, music, photographs, advertisements,
      artistic expression, or visual graphical materials.

Id. “Covered media” means

      [a]ll publications, programming and other communications (but not
      including ordinary business communications not directly related to the
      preparation, dissemination or promotion of your multimedia products)
      produced or disseminated by you; including but not limited to content
      of personal appearances by you and all content disseminated via
      websites owned or operated by you.

                                          14
       Case 1:20-cv-00415-MHC Document 40 Filed 07/29/20 Page 15 of 28




Id.; Policy Decl. § III (emphasis added).

      Under the plain language of the Policy, both communications produced by

Cox and communications disseminated by Cox are included in the definition of

“covered media.” Policy § VIII; Policy Decl. § III. Hiscox acknowledges this,

noting that covered media is defined as “publications, programming, or other

communication that Cox, itself, produced or disseminated.” Def.’s Mem. at 9

(emphasis added) (citing Policy Decl. § III). Yet Hiscox insists that “only

communications directly related to Cox’s own multimedia products or

programming are covered by the Policy.” Mem. in Supp. of Rule 12(b)(6) Mot. to

Dismiss (“Def.’s Reply”) [Doc. 36] at 3. However, the Policy does not limit

covered media to those communications produced and disseminated by Cox. See

Policy Decl. § III.

      Hiscox focuses on an exception contained within the definition of covered

media, which excludes “ordinary business communications not directly related to

the preparation, dissemination or promotion of your multimedia products.” Def.’s

Mem. at 9-10 (citing Policy Decl. § III). This limitation merely clarifies that

“ordinary business communications” directly related to Cox’s own multimedia

products are covered media. Conversely, those “ordinary business

communications” not related to Cox’s own multimedia products are not covered

                                            15
       Case 1:20-cv-00415-MHC Document 40 Filed 07/29/20 Page 16 of 28




media. Policy Decl. § III. However, nothing in the definition of covered media

limits the publications, programming, and communications—other than “ordinary

business communications”—to those arising from Cox’s own multimedia products.

See id. Under the Policy, “all . . . other communications” “disseminated by” Cox

that are not “ordinary business communications” are covered media, and the

substance of those communications is media content. See id.; Policy § VIII.

      In its reply brief, Hiscox contends for the first time that if Calta and Loyd

acted within the course and scope of their duties as Cox employees, then logically

leaking the Footage was an ordinary business communication. See Def.’s Reply

at 4. Hiscox does not explain how it arrived at this conclusion. Covered media

includes “all publications, programming and other communications (but not

including ordinary business communications not directly related to the preparation,

dissemination or promotion of your multimedia products) produced or

disseminated by” Cox. Policy Decl. § III. The Footage falls under the umbrella of

“other communications.” Hiscox appears to imply that “other communications”

includes only “ordinary business communications.” See Def.’s Reply at 4; see also

Def.’s Mem. at 15-16 (citing the definition of covered media) (“Cox reads out of

the Policy that part of the definition that specifically excludes from coverage

communications not directly related to Cox’s own multimedia programming.”). If

                                         16
       Case 1:20-cv-00415-MHC Document 40 Filed 07/29/20 Page 17 of 28




Hiscox’s interpretation was correct, the limiting phrase “ordinary business” would

be meaningless surplusage.5 A finding that Calta and Loyd acted within the scope

and course of their employment does not also necessitate a finding that the Footage

was an ordinary business communication. The Court is not persuaded that leaking

or selling a stolen sex tape is an “ordinary business communication.”

      Hiscox also contends that the alleged media activities were not performed

by, and the media content was not disseminated by, Cox. See Def.’s Mem. at 6-7.

As Hiscox acknowledges, “You and Your” in the Policy is defined to include “any

person who was, is or becomes . . . [an] employee of the insured, any existing

subsidiary or any acquired entity but only in respect to claims arising out of the

course and scope of their duties as such . . . .” Policy Decl., Endorsement 2.

Hiscox acknowledges that this provision covers employees of Cox Radio, an

alleged subsidiary of CEI, the insured. Def.’s Mem. at 4 (citations omitted). Yet

Hiscox contends that “Cox does not and cannot affirmatively allege that Calta,

Loyd, or anyone at Cox Radio was acting within the scope and course of his/her

employment at Cox Radio.” Id. at 6-7.


5
 Hiscox repeatedly ignores or deemphasizes the limiting phrase “ordinary
business” when arguing that the only reasonable construction of the Policy is that
claims must arise from Cox’s own media products or programming. See, e.g.,
Def.’s Reply at 3, 6; Def.’s Mem. at 16.

                                         17
      Case 1:20-cv-00415-MHC Document 40 Filed 07/29/20 Page 18 of 28




      Hiscox ignores multiple explicit allegations in the Second Amended

Complaint:

      Bollea alleged that “at all relevant times, Calta was acting within the
      course and scope of his employment by Defendant, Cox Radio, Inc.”;

      Bollea alleged that when employed at Cox Radio, “Loyd was acting
      within the course and scope of his employment by Defendant, Cox
      Radio”;

      Bollea further alleged that “while engaged in the misconduct alleged
      herein, Calta and Loyd were acting within the course and scope of their
      employment as ‘shock jocks’ for Cox, engaged in conduct of the kind
      they were hired to perform, within the time and space limits of their
      employment’ . . . .”; and

      Bollea expressly alleged that Cox Radio and Calta and Loyd—in the
      scope and course of their employment at Cox Radio—disseminated the
      Footage.

Second Am. Compl. ¶¶ 32-34, 48 (alterations accepted). Whether the evidence in

this case will show that Calta and Loyd were in fact acting within the course and

scope of their employment is another matter. See generally Def.’s Mem. at 6 n.6.

However, at this stage in the proceedings, accepting Cox’s factual allegations in

the Second Amended Complaint as true, Calta and Loyd were acting within the

scope of their employment at Cox Radio.

      Hiscox also contends that the Claim does not arise from covered media

because the Footage was not “disseminated” by Cox. Def.’s Mem. at 12-15.


                                        18
       Case 1:20-cv-00415-MHC Document 40 Filed 07/29/20 Page 19 of 28




According to the allegations in the Second Amended Complaint, Bollea alleged

that Cox Radio, Calta, and Loyd disseminated the Footage. Second Am. Compl.

¶ 28. Specifically, Bollea alleged that Cox Radio, Calta, and Loyd leaked and sold

information about and excerpts from the Footage to TMZ and TheDirty in March-

April 2012 and anonymously sent a DVD containing some of the Footage to the

then-editor of Gawker in September-October 2012. Id. ¶¶ 29-30. According to

Hiscox, however, “disseminate does not mean to leak to a few targeted competitor

media sources.” Def.’s Mem. at 14.

      Since the Policy does not define “disseminated,” the term is “given [its]

plain, ordinary, and popular meaning as supplied by a dictionary.” State Farm Fire

and Cas. Co. v. Bauman, 313 Ga. App. 771, 774 (2012) (citations omitted); see

also Lyons v. Allstate Ins. Co., 996 F. Supp. 2d 1316, 1320 (N.D. Ga. 2014)

(citation omitted) (“When Georgia courts construe words that are left undefined in

an insurance policy, they often turn to dictionaries . . . .”). The American Heritage

Dictionary defines “disseminate” as “[t]o spread abroad; promulgate,” and defines

“abroad” as “[i]n circulation; at large.” AM. HERITAGE DICTIONARY (5th ed. 2020),

https://ahdictionary.com/. Merriam-Webster likewise defines “disseminate” as “to

spread abroad as though sowing seed,” and defines “abroad” as “in wide

circulation.” Merriam-Webster.com Dictionary, MERRIAM-WEBSTER, https://

                                         19
       Case 1:20-cv-00415-MHC Document 40 Filed 07/29/20 Page 20 of 28




www.merriam-webster.com/dictionary/ (last visited July 22, 2020). In addition,

Black’s Law Dictionary defines “dissemination” as “[t]he act of spreading,

diffusing, or dispersing; esp., the circulation of defamatory matter.”

Dissemination, BLACK’S LAW DICTIONARY (10th ed. 2014).

      These definitions indicate that disseminate means spreading or circulating

information, which is what Bollea alleged that Cox Radio, Calta, and Loyd did

with the Footage. Bollea alleged that Cox Radio, Calta, and Loyd worked in

concert and conspired to leak and sell information about and excerpts from the

Footage to TMZ and TheDirty. Second Am. Compl. ¶ 29. Bollea also alleged that

Cox Radio, Calta, and Loyd worked in concert and conspired to anonymously send

a DVD containing some of the Footage to the then-editor of Gawker “while

intending and knowing that [the editor] would post the Footage online.” Id. ¶ 30.

Consequently, assuming the truth of the allegations, Calta and Loyd did not merely

share the Footage with a few people unconnected with other media outlets.

Instead, Calta and Loyd allegedly leaked and sold the Footage to two celebrity

gossip tabloid websites and sent a DVD containing the Footage to the editor of a

third celebrity gossip tabloid website. Through these actions, Calta and Loyd

spread the Footage and placed it in circulation. That they gave the Footage to

other media outlets rather than posting it on Cox’s websites does not mean that

                                         20
       Case 1:20-cv-00415-MHC Document 40 Filed 07/29/20 Page 21 of 28




they did not disseminate the Footage. See Policy Decl. § III (defining covered

media to “[a]ll publications, programming and other communications . . . produced

or disseminated by you; including but not limited to content of personal

appearances by you and all content disseminated via websites owned or operated

by you”).

      Hiscox contends that disseminate necessarily means “to spread widely,” and

thus excludes leaking the Footage “to a few targeted competitor media sources.”

Def.’s Mem. at 13-14. Even accepting Hiscox’s definition, the Court finds that the

Second Amended Complaint alleges that Cox Radio, Calta, and Loyd spread the

Footage widely. They leaked, sold, and sent a DVD of the Footage to celebrity

gossip tabloid websites. That these websites took the additional step of publishing

the Footage does not mean that Cox Radio, Calta, and Loyd did not disseminate it.

Hiscox claims that once the Footage was leaked, Cox Radio, Calta, and Loyd “had

zero control over whether the video ever got widely broadcast or disseminated.”

Def.’s Mem. at 14. This may be true, but it ignores the fact that Cox Radio, Calta,

and Loyd placed the video in circulation by leaking and selling it to other media

outlets who were likely to publish it.

      Hiscox states that under Cox’s interpretation, “any rogue activity or

communication” by a Cox employee untethered to Cox’s own programming, and

                                         21
       Case 1:20-cv-00415-MHC Document 40 Filed 07/29/20 Page 22 of 28




“any communication about anything to anyone” is covered by the Policy. Def.’s

Mem. at 15; Def.’s Reply at 4. The Court does not agree. As explained earlier,

those ordinary business communications not related to Cox’s own multimedia

products are not covered media. See Policy Decl. § III. In addition, claims must

arise out of the course and scope of the employee’s duties. Id. at Endorsement 2.

Finally, only “publications, programming and other communications . . . produced

or disseminated by” Cox are covered. Id. § III. Thus, not every communication

made by a Cox employee is necessarily a communication disseminated by Cox.

Here, however, the Footage that Cox employees allegedly acting within the scope

and course of their employment leaked, sold, and sent to three celebrity gossip

tabloid websites was “disseminated by” Cox.

      Hiscox cites Liberty Mut. Ins. Co. v. Westport Ins. Corp., 664 F. Supp. 2d

587 (D.S.C. 2009), to support its contention that Cox Radio, Calta, and Loyd did

not disseminate the Footage. Liberty Mut. concerned the interpretation of a media

and personal liability insurance policy that covered defamation or intentional

infliction of emotional distress “committed in the . . . utterance or dissemination of

‘matter’. . . .” Liberty Mut., 664 F. Supp. 2d at 590. The policy defined “matter”

as “words, sounds, or images, made or to be made available to a mass public



                                          22
      Case 1:20-cv-00415-MHC Document 40 Filed 07/29/20 Page 23 of 28




audience through the insured’s publications, broadcasts, films or other forms of

mass media.” Id. The court granted summary judgment to the insurer:

      The policy language in question unambiguously applies to media
      communication designed to reach a mass audience. Feldman’s
      behavior, by contrast, involved talking to a few people and writing a
      letter for distribution to a small group of people involved with the
      situation. This was not designed to reach a mass audience within the
      meaning of the insurance policy . . . .

Id. at 593. In contrast, Cox Radio, Calta, and Loyd’s leaking and selling the

Footage to celebrity gossip tabloid websites was undeniably designed to reach a

mass audience.

      The Court finds that, accepting the factual allegations in the Second

Amended Complaint as true, Cox’s Claim arose from its employees’ dissemination

of media content; specifically, Calta and Loyd, acting within the scope and course

of their employment, disseminated covered media by leaking, selling, or sending

the Footage to three celebrity gossip tabloid websites. 6 Cox performed media

activities during the policy period which resulted in a claim against Cox that arose

from covered media. Thus, the Claim was covered under the Policy, and Cox

states a claim for breach of contract because Hiscox has denied coverage.


6
 Accordingly, the Court need not determine whether, accepting the factual
allegations in the Second Amended Complaint as true, the Claim arose from
“advertising.” See generally Policy §§ II, VIII.

                                         23
       Case 1:20-cv-00415-MHC Document 40 Filed 07/29/20 Page 24 of 28




      B.     Insurer Bad Faith Claim

       Because Cox states a claim for breach of contract, Hiscox’s contention that

Cox’s bad faith claim fails because there is no coverage under the Policy has no

merit. See generally Def.’s Mem. at 22. However, Hiscox also contends that even

if coverage could be found, Hiscox had a good faith basis to deny coverage. Id.

at 22-23.

      Georgia law provides:

      In the event of a loss which is covered by a policy of insurance and the
      refusal of the insurer to pay the same within 60 days after a demand has
      been made by the holder of the policy and a finding has been made that
      such refusal was in bad faith, the insurer shall be liable to pay such
      holder, in addition to the loss, not more than 50 percent of the liability
      of the insurer for the loss or $5,000.00, whichever is greater, and all
      reasonable attorney’s fees for the prosecution of the action against the
      insurer.

O.C.G.A. § 33-4-6(a). “To prevail on a claim for an insurer’s bad faith under

O.C.G.A. § 33-4-6, the insured must prove: (1) that the claim is covered under the

policy, (2) that a demand for payment was made against the insurer within 60 days

prior to filing suit, and (3) that the insurer’s failure to pay was motivated by bad

faith.” Johnston v. Companion Prop. & Cas. Ins. Co., 318 F. App’x 861, 867-68

(11th Cir. 2009) (internal quotation marks omitted) (quoting Lavoi Corp. v. Nat’l

Fire Ins. of Hartford, 293 Ga. App. 142, 146 (2008)).


                                          24
       Case 1:20-cv-00415-MHC Document 40 Filed 07/29/20 Page 25 of 28




      “For purposes of [§ O.C.G.A. 33-4-6], bad faith is any frivolous and

unfounded refusal in law or in fact to pay according to the terms of the policy.”

Amica Mut. Ins. Co. v. Sanders, 335 Ga. App. 245, 250 (2015) (internal quotation

marks and citations omitted).

      Penalties for bad faith are not authorized, however, where the insurance
      company has any reasonable ground to contest the claim and where
      there is a disputed question of fact. Bad faith is shown by evidence that
      under the terms of the policy under which the demand is made and
      under the facts surrounding the response to that demand, the insurer had
      no good cause for resisting and delaying payment.

Lawyers Title Ins. Corp. v. Griffin, 302 Ga. App. 726, 731 (2010) (citations

omitted) (alterations accepted, underlining added). “The insured bears the burden

of proving bad faith[.]” Johnston, 318 F. App’x at 868 (internal quotation marks

omitted) (quoting Ga. Farm Bureau Mut. Ins. Co. v. Williams, 266 Ga. App. 540,

597 (2004)). “Ordinarily, the question of good or bad faith is for the jury, but

when there is no evidence of unfounded reason for the nonpayment, or if the issue

of liability is close, the court should disallow imposition of bad faith penalties.”

Amica, 335 Ga. App. at 250 (alteration accepted, internal quotation marks and

citations omitted, emphasis added).

      Based upon the factual allegations in the Second Amended Complaint, the

Claim was covered under the Policy. The Second Amended Complaint also

alleges that a demand for payment was made more than 60 days prior to filing the
                                       25
       Case 1:20-cv-00415-MHC Document 40 Filed 07/29/20 Page 26 of 28




complaint and that “Hiscox’s denial of coverage and failure to pay was motivated

by bad faith.” Second Am. Compl. ¶¶ 92-93. Hiscox contends that the analysis in

its Memorandum and Reply demonstrate that it had a good faith basis for denying

coverage. Def.’s Mem. at 23; Def.’s Reply at 14. At this stage in the proceedings,

the Court looks to the allegations in the complaint to make that determination. See

Irving v. Owners Ins. Co., No. 1:17-CV-02558-LMM, 2017 WL 8942321, at *2

(N.D. Ga. Sept. 18, 2017) (citing Lawyers Title Ins. Corp. v. Griffin, 691 S.E.2d

633, 637 (Ga. Ct. App. 2010)) (“Plaintiff’s [c]omplaint provides no facts

suggesting reasonable grounds for [d]efendant’s refusal to pay. Construing these

facts in the light most favorable to [p]laintiff, the Court may draw the reasonable

inference that the [d]efendant’s refusal to pay under the [p]olicy was frivolous and

unfounded. Therefore, [p]laintiff has stated a claim of bad faith that is plausible on

its face.”).

       According to the factual allegations in the Second Amended Complaint:

(1) in August 2017, Hiscox initially confirmed full defense coverage, Second Am.

Compl. ¶¶ 56-60; (2) in March and April 2018, Hiscox acknowledged that some of

the allegations in the Bollea Action may fall within the scope of coverage and

requested to discuss appropriate allocation of defense costs, id. ¶¶ 61-64; and (3) in

January 2020, days before a scheduled mediation on this issue, Hiscox denied

                                          26
      Case 1:20-cv-00415-MHC Document 40 Filed 07/29/20 Page 27 of 28




coverage for the Claim. Id. ¶¶ 72-75. On June 3, 2016, Hiscox issued a

reservation of rights letter which acknowledged, among other things, (1) that the

Claim arose out of the dissemination of the Footage, (2) that Bollea alleged that

Cox Radio disseminated the Footage through disclosing it to other news outlets,

and (3) that Bollea alleged that Calta and Loyd were acting within the scope of

their employment. Id. ¶¶ 51-53. In its January 21, 2020, letter denying coverage,

Hiscox (1) acknowledged that Loyd and Calta had disseminated the Footage, but

contended that the Bollea Action did not allege that Cox did so, and (2) asserted

that the dissemination did not arise from covered media since it did not promote

Cox’s interests or programs. See id. ¶¶ 74-77. Now, in this action, Hiscox also

contends that Loyd and Calta did not disseminate the Footage.

      In finding that Cox states a claim for breach of contract, this Court has

rejected Hiscox’s interpretation of the Policy and its reasons for denying coverage

based on the allegations made in the Second Amended Complaint. See generally

id. ¶¶ 79-83. The evidence may show that, under the facts surrounding Hiscox’s

response to Cox’s demand to pay, Hiscox had some reasonable ground to contest

coverage. However, construing the factual allegations in the Second Amended

Complaint in the light most favorable to Cox, the Court may draw the reasonable

inference that Hiscox’s refusal to pay under the Policy was frivolous and

                                         27
      Case 1:20-cv-00415-MHC Document 40 Filed 07/29/20 Page 28 of 28




unfounded. Thus, Cox states a claim for bad faith denial of coverage under

O.C.G.A. § 33-4-6.

IV.   CONCLUSION

      For the foregoing reasons, it is hereby ORDERED that Defendant Hiscox

Insurance Company, Inc.’s Rule 12(b)(6) Motion to Dismiss [Doc. 29] is

DENIED.

      IT IS SO ORDERED this 29th day of July, 2020.



                                     ____________________________________
                                     MARK H. COHEN
                                     United States District Judge




                                       28
